Citation Nr: 1234619	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  03-01 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for coronary artery disease and the residuals of a myocardial infarction (a heart disorder), to include as secondary to a service-connected respiratory disability.


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Heneks, Counsel
INTRODUCTION

The Veteran served on active duty from August 1973 to November 1973.

This case comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefit sought on appeal.  The claim was remanded for development in October 2006, November 2008, January 2010, and March 2012.  In August 2008 and July 2009, the Veteran testified before the Board at hearings held at the RO.  The Acting Veterans Law Judge (VLJ) who conducted the July 2009 hearing has since retired.

Most recently, in March 2012, the case was remanded to afford the Veteran another hearing before the Board.  The Veteran provided testimony before the undersigned in July 2012 at the RO in Huntington, West Virginia.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011).  The United States Court of Appeals for Veterans Claims (Court) held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

Pursuant to the Court's holding in Arneson, a letter was sent to the Veteran in August 2012 notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  In September 2012, the Veteran's representative responded indicating that they wanted a hearing before a third VLJ at the RO.  Therefore, in accordance with Arneson, a remand is necessary for another hearing.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a travel board hearing with a third Veterans Law Judge of the Board at the local office in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


